Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 21 SUBSIDIARIES OF BECTON, DICKINSON AND COMPANY Exhibit 21 to Form 10-K filed November 21, 2007 State of Jurisdiction Percentage of Voting Name of Subsidiary of Incorporation Securities Owned Atto BioScience, Inc. Delaware % AutoCyte Australia Pty Ltd Australia % (1) AutoCyte NC, LLC North Carolina % (1) B-D (Cambridge U.K.) Ltd. United Kingdom % (1) BD Biosciences, Systems and Reagents Inc. California % BD Holding S. de R.L. de C.V. Mexico % (1) BD Matrex Holdings, Inc. Delaware % BD Norge AS Norway % (1) BD Ophthalmic Systems Limited United Kingdom % (1) BD Rapid Diagnostic (Suzhou) Co., Ltd. China % (1) BDX INO LLC Delaware % Becton Dickinson A/S Denmark % (1) Becton Dickinson AcuteCare Holdings, Inc. Delaware % Becton Dickinson AcuteCare, Inc. Massachusetts % (1) Becton Dickinson Advanced Pen Injection Systems GmbH Switzerland % (1) Becton Dickinson Argentina S.R.L. Argentina % (1) Becton Dickinson Asia Limited Hong Kong % (1) Becton Dickinson Asia Pacific Limited British Virgin Islands % Becton Dickinson Austria GmbH Austria % (1) Becton Dickinson Benelux N.V. Belgium % (1) Becton Dickinson Canada Inc. Canada % (1) Becton Dickinson Caribe Ltd. Cayman Islands % (1) Becton Dickinson Catheter Systems Singapore Pte Ltd. Singapore % (1) Becton Dickinson Colombia Ltda. Colombia % (1) Becton Dickinson Critical Care Systems Pte Ltd. Singapore % (1) Becton Dickinson Czechia s.r.o. Czech Republic % (1) Becton Dickinson del Uruguay S.A. Uruguay % (1) Becton Dickinson Distribution Center N.V. Belgium % (1) Becton Dickinson East Africa Ltd. Kenya % (1) Becton Dickinson Finance B.V. Netherlands % (1) Becton Dickinson Foreign Sales Corporation Barbados % (1) Becton Dickinson Guatemala S.A. Guatemala % (1) Becton Dickinson Hellas S.A. Greece % (1) Becton Dickinson Holdings GmbH Germany % (1) Becton Dickinson Hungary Kft. Hungary % (1) Becton Dickinson India Private Limited India % (1) Becton Dickinson Infusion Therapy AB Sweden % (1) Becton Dickinson Infusion Therapy B.V. Netherlands % (1) Becton Dickinson Infusion Therapy Holdings AB Sweden % (1) Becton Dickinson Infusion Therapy Holdings Inc. Delaware % Becton Dickinson Infusion Therapy Systems Inc., S.A. de C.V. Mexico % (1) SUBSIDIARIES OF BECTON, DICKINSON AND COMPANY Becton Dickinson Infusion Therapy UK United Kingdom % (1) Becton Dickinson Infusion Therapy Systems Inc. Delaware % Becton Dickinson Infusion Therapy Holdings UK Limited United Kingdom % (1) Becton Dickinson Insulin Syringe, Ltd. Cayman Islands % (1) Becton Dickinson Ithalat Ihracat Limited Sirketi Turkey % (1) Becton Dickinson Korea Holding, Inc. Delaware % Becton Dickinson Korea Ltd. Korea % (1) Becton Dickinson Malaysia, Inc. Oregon % Becton Dickinson (Mauritius) Limited Mauritius % Becton Dickinson Medical (S) Pte Ltd. Singapore % (1) Becton Dickinson Medical Devices Co. Shanghai Ltd. P.R.C. % (1) Becton Dickinson Medical Devices Co. Ltd., Suzhou P.R.C. % Becton Dickinson Medical Products Pte. Ltd. Singapore % Becton Dickinson Ltd. New Zealand % (1) Becton Dickinson O.Y. Finland % (1) Becton Dickinson Overseas Services Ltd. Nevada % Becton Dickinson Pen Limited Ireland % (1) Becton Dickinson Penel Limited Cayman Islands % (1) Becton Dickinson Philippines, Inc. Philippines % (1) Becton Dickinson Polska Sp.z.o.o. Poland % (1) Becton Dickinson Pty. Ltd. Australia % (1) Becton Dickinson (Pty) Ltd. South Africa % (1) Becton Dickinson Sdn. Bhd. Malaysia % (1) Becton Dickinson Service (Pvt.) Ltd. Pakistan % Becton Dickinson Sample Collection GmbH Switzerland % (1) Becton Dickinson Slovakia s.r.o. Slovakia % (1) Becton Dickinson (Thailand) Limited Thailand % (1) Becton Dickinson Venezuela, C.A. Venezuela % (1) Becton Dickinson Venture LLC Delaware % BD Ventures LLC New Jersey % Becton Dickinson Vostok LLC Russia % (1) Becton Dickinson, S.A. Spain % (1) Becton Dickinson (Royston) Limited United Kingdom % (1) Becton, Dickinson A.G. Switzerland % (1) Becton, Dickinson Aktiebolag Sweden % (1) Becton, Dickinson and Company, Ltd. Ireland % (1) Becton, Dickinson B.V. Netherlands % (1) Becton, Dickinson de Mexico, S.A. de C.V. Mexico % (1) Becton Dickinson France S.A.S. France % (1) Becton Dickinson GmbH Germany % (1) Becton, Dickinson Industrias Cirurgicas, Ltda. Brazil % (1) Becton, Dickinson Italia S.p.A. Italy % (1) B-D U.K. Holdings Limited United Kingdom % (1) Becton Dickinson U.K. Limited United Kingdom % (1) Bedins Vermont Indemnity Company Vermont % Benex Ltd. Ireland % (1) BioVenture Centre Pte. Ltd. Singapore 92 % SUBSIDIARIES OF BECTON, DICKINSON AND COMPANY BTP Immunization Systems, LLC New Jersey % Cell Analysis Systems, Inc. Illinois % (1) Clontech Laboratories UK Limited United Kingdom % (1) Corporativo BD de Mexico, S. de R.L. de C.V. Mexico %(1) Critical Device Corporation California % D.L.D., Ltd. Bermuda % (1) Dantor S.A. Uruguay % (1) Difco Laboratories Incorporated Michigan % Difco Laboratories Limited United Kingdom % (1) Discovery Labware, Inc. Delaware % Distribuidora BD, S.A. de C.V. Mexico % (1) EPV S.A. de C.V. Mexico % (1) Franklin Lakes Enterprises, L.L.C. New Jersey % GeneOhm Sciences, Inc. Delaware % GeneOhm Sciences Canada Inc. Canada % (1) GeneOhm Sciences Europe, N.V. Belgium % (1) Healthcare Holdings in Sweden AB Sweden % (1) IBD Holdings LLC Delaware 50 %(1) Johnston Laboratories, Inc. Maryland % (1) Luther Medical Products, Inc. California % (1) Staged Diabetes Management LLC New Jersey 50 % (1) Matrex Salud, de R.L. de C.V. Mexico 50 % (1) Med-Safe Systems, Inc. California % Nippon Becton Dickinson Company, Ltd. Japan % (1) PharMingen California % Phase Medical, Inc. California % (1) Plasso Technology Limited United Kingdom % (1) PreAnalytiX GmbH Switzerland 50 % (1) Promedicor de Mexico, S.A. de C.V. Mexico % (1) Saf-T-Med Inc. Delaware % TriPath Imaging Delaware % TriPath Imaging Europe bvba Belgium % (1) TriPath Oncology, Inc. Delaware % (1) (1) owned by a wholly-owned subsidiary of Becton, Dickinson and Company
